AFFIRM; and Opinion Filed November 18, 2015.




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-14–00596-CR
                                                       No. 05-14-00597-CR

                                        MICKEY ODELL GERALD, Appellant
                                                     V.
                                         THE STATE OF TEXAS, Appellee

                              On Appeal from the 292nd Judicial District Court
                                            Dallas County, Texas
                             Trial Court Cause No. F07-72502-V and F07-72503-V

                                          MEMORANDUM OPINION
                                   Before Justices Lang-Miers, Brown and Schenck
                                             Opinion by Justice Schenck
           In a trial based on two indictments, one for sexual assault of a child, the other for

aggravated sexual assault of a child, to which appellant Mickey Odell Gerald pleaded no contest,

the trial court found appellant guilty of sexual assault and deferred adjudication of the aggravated

sexual assault count. 1 The court assessed punishment at six-years’ confinement on the sexual

assault count and placed appellant on community supervision for ten years on the deferred count.

On appeal, appellant challenges the sufficiency of the evidence to support a finding that the

alleged offenses occurred and argues the trial court lacked jurisdiction.                                            Because appellant

consented to the trial court’s jurisdiction and the State presented evidence of appellant’s guilt, we

     1
        On appeal, trial court cause no. F07-72503-V (Sexual Assault of a Child) is assigned appellate cause no. 05-14-00596-CR and trial court
cause no. F07-72502-V (Aggravated Sexual Assault of a Child) is assigned appellate cause no. 05-14-00597-CR. Appellant addressed the
Aggravated Sexual Assault case in appellate cause no. 05-14-00596-CR rather than 05-14-00597-CR and addressed the Sexual Assault of a Child
case in appellate cause no. 05-14-00597-CR rather than 05-14-00596-CR. We will treat appellants’ briefs as if they addressed the assigned cause.
affirm the trial court’s deferred adjudication order and sexual assault conviction. Because all

issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                           BACKGROUND

       Appellant was the choir director and youth minister at Community First Baptist Church.

As such, appellant was often in the company of children. Among them was the victim, S.S.,

whose family was active in the church. Appellant met S.S. when she was nine years old. He

was twenty two years old at the time. Appellant was charged with two counts of sexual assault.

One of the assaults allegedly occurred in May 2004, when S.S was eleven years old, the other in

June 2007, when S.S. was fourteen years old. The charges against appellant arose after S.S.’s

dance teacher became suspicious about the relationship between appellant and S.S.               She

confronted S.S. about same and S.S. admitted that she had engaged in sex with appellant. The

police were then notified, an investigation ensued and charges were brought against appellant.

       At the pretrial conference, appellant waived his right to trial by jury and entered a plea of

no contest to both charges. The case then proceeded to trial before the court.

       At trial, S.S. testified about her relationship with appellant. She explained how she knew

appellant and how sometimes he gave her rides and sometimes she went to his house. She

explained the events that eventually caused her to tell the authorities about the assaults.

       S.S. recalled that in February 2004, during super bowl weekend, she and her friend

Brianna, who she knew from Community First Baptist Church, stayed overnight at appellant’s

house. Appellant’s wife and daughters were there as well. During the super bowl game, S.S.

fell asleep. She woke to what she perceived to be appellant’s hand touching her bottom. She did

not say anything and went back to sleep.

       A few months later, in May 2004, appellant offered to drive S.S. home from school. At

that time he was substitute teaching at S.S.’s elementary school. Rather than go directly to S.S.’s


                                                –2–
house, appellant stopped at his apartment first. S.S. went inside the apartment. While there, she

used the restroom in appellant’s bedroom. When she came out, the bedroom door was closed

and locked and appellant was sitting on the bed. S.S. tried to leave but appellant would not let

her go. He laid S.S. on the bed, took off her pants and underwear, pushed his pants and

underwear down to his ankles, put on a condom, and penetrated S.S.’s vagina with his penis.

       A short time thereafter, S.S. and other children attended a pool party at appellant’s

apartment complex. S.S., her siblings, her friend Brianna and appellant’s brother spent the night

at appellant’s apartment. S.S. woke up with her upper and inner thighs hurting. She recalled

seeing the rim of appellant’s glasses. She did not know if he penetrated her.

       Until this time, S.S. had not told anyone about what happened at appellant’s apartment

earlier in May because she was scared. After the pool party, S.S. confided in Tanisha, an adult

friend. Tanisha told S.S.’s grandmother, with whom S.S. was living, about her conversation with

S.S.   In August 2004, S.S. went to the Dallas Children’s Advocacy Center.             During her

interview, S.S. did not disclose the fact that appellant had sexually assaulted her because she was

scared and did not want to get appellant into trouble.

       S.S. and her immediate family then changed churches. S.S. did not see appellant again

until her great grandmother’s funeral in May 2006. They did not speak at that time.

       In 2007, when S.S. was a freshman in high school, appellant began calling her. Appellant

brought S.S. lunch a couple of times and gave her money. Sometimes he would give her rides.

He drove her to dance practice two times. Nothing occurred the first time. The second time,

which was on June 11, 2007, appellant stopped at his house first. While there, S.S. played with

appellant’s kids and then took a nap in his bedroom. When she woke, appellant took off her

pants and underwear, took off his pants, put on a condom, and penetrated her vagina with his

penis. He then took S.S. to her dance practice. She arrived an hour late and was not her usual

                                                –3–
energetic self. Her dance teacher noticed this. When appellant picked her up, S.S. introduced

him to her dance teacher as her cousin. S.S.’s dance teacher sensed something was not right and

the inquiry began.

       S.S. told Detective Rodriquez the majority of what had happened. She prepared an

affidavit for Detective Rodriquez detailing what she recalled. In her affidavit, she reversed the

order of the pool party and the first sexual assault. At trial, she clarified the sequence of events.

S.S.’s grandmother gave the police the jeans and shorts that S.S. wore on June 11, 2007 and

some panties she found in S.S.’s drawer after the pool party in May 2004.

       Forensic analysts tested the items and found blood and seminal fluid on the shorts and

blood on the panties. The seminal fluid and a buccal swab from appellant were tested and the

results indicated appellant could not be excluded as a contributor of the seminal fluid found on

the shorts, meaning the seminal fluid could have come from appellant or anyone in his parental

lineage, such as his father, grandfather or son.

       At the conclusion of trial, the court found the evidence proved appellant’s guilt on both

charges. On the charge of aggravated sexual assault of a child, the court placed appellant on

unadjudicated probation for a period of ten years. On the charge of sexual assault of a child, the

court set appellant’s punishment at six years’ imprisonment. This appeal followed.

                                      STANDARD OF REVIEW

       In this case, appellant waived his right to a jury trial and entered a plea of nolo

contendere to both charges. A plea of nolo contendere has the same legal effect as a guilty plea

for purposes of the criminal prosecution. TEX. CODE CRIM. PROC. ANN. art. 27.02(5) (West

2006); Fierro v. State, 437 S.W.2d 833, 834 (Tex. Crim. App. 1969). Where a defendant

knowingly, intelligently, and voluntarily pleads no contest to a felony, the appellate standards of

review for legal and factual sufficiency do not apply. See O'Brien v. State, 154 S.W.3d 908, 910

                                                   –4–
(Tex. App.—Dallas 2005, no pet.). The State, however, must introduce evidence into the record

establishing the defendant's guilt. See Tex.Code Crim. Proc. Ann. art. 1.15. But there is no

requirement that the supporting evidence prove the defendant's guilt beyond a reasonable doubt.

See McGill v. State, 200 S.W.3d 325, 330 (Tex. App.—Dallas 2006, no pet.). Rather, the

supporting evidence must simply embrace each essential element of the offense charged. Id.

       Our “sufficiency” review on appeal of felony pleas of nolo contendere to the court is

confined to determining whether sufficient evidence supports the judgment of guilt under article

1.15 of the Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 1.15. Pursuant to

article 1.15, we will affirm the trial court's judgment if the State introduced evidence that

embraces every essential element of the offense charged and that is sufficient to establish the

defendant's guilt. Wright v. State, 930 S.W.2d 131, 132 (Tex. App.—Dallas 1996, no pet.). Our

review of the record to determine whether the State complied with article 1.15 is not a factual

sufficiency review. McGill, 200 S.W.3d at 330.

                                            DISCUSSION

Aggravated Sexual Assault of a Child Charge - May 2004 Offense

       In his first issue concerning the aggravated sexual assault of a child count, appellant

claims that the evidence is insufficient to prove the offense occurred. This is the count on which

the trial court entered an order of deferred adjudication.

       Article 44.01(j) of the Texas Code of Criminal Procedure permits defendants to appeal

from deferred adjudication community supervision. TEX. CODE CRIM. PROC. ANN. art. 44.01(j).

A defendant placed on deferred adjudication community supervision may raise issues relating to

evidentiary sufficiency. Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999).

Therefore, appellant’s appeal of the order deferring adjudication on sufficiency grounds is

properly before this Court. As stated above, our “sufficiency” review in this case is limited. We

                                                –5–
will affirm the trial court's decision to defer adjudication of the aggravated sexual assault charge

if the State introduced evidence that embraces every essential element of that offense and that is

sufficient to establish the defendant's guilt.

          Based on the indictment for aggravated sexual assault, to establish guilt the State had to

prove that appellant intentionally and knowingly caused the contact and penetration of S.S.'s

female sexual organ by appellant's sexual organ when S.S. was a child younger than fourteen

years of age and was not appellant's spouse. See TEX. PENAL CODE ANN. 22.011; Boughton v.

State, No. 05–13–01243–CR, 2015 WL 3456645 at * 2 (Tex. App.—Dallas June 1, 2015, no

pet.).

          The State proved S.S. was a child younger than fourteen years of age at the time of the

alleged May 2004 offense and she was not appellant's spouse. 2 The only remaining element of

the offense of aggravated sexual assault that the State had to prove was that appellant

intentionally and knowingly cause his penis to penetrate S.S.’s vagina.

          As proof of appellant’s guilt, the State offered S.S.’s testimony that, while at appellants

home, appellant laid her on his bed, removed her pants and underwear, removed his pants and

underwear, and penetrated her vagina with his penis. We conclude the State introduced evidence

that embraces every essential element of the aggravated sexual assault of a child charge and the

evidence introduced is sufficient to establish appellant’s guilt. We overrule appellant’s first issue

as to the aggravated sexual assault charge.

Sexual Assault of a Child - June 2007 Offense

          In his first issue concerning the sexual assault of a child charge, appellant claims that the

evidence is insufficient to prove the offense occurred.


     2
       S.S. testified that she was born on September 2, 1992. Therefore, in May 2004, she would have been 11 years old. She also testified that
she had never been married. In addition, Angela Gerald testified that she was married to appellant at the relevant time.



                                                                    –6–
        Based on the indictment for the sexual assault of a child, to establish guilt the State had to

prove that appellant intentionally and knowingly caused the contact and penetration of the

female sexual organ of S.S., a child, who was not appellant’s spouse, by appellant's sexual organ.

See TEX. PENAL CODE ANN. §§ 22.011. A child is a person younger than seventeen years of age.

Id.

        The evidence established S.S. was younger than seventeen years of age at the time of the

alleged June 2007 offense and she was not appellant's spouse. The only remaining element of

the offense of sexual assault that the State had to prove was that appellant intentionally and

knowingly cause his penis to penetrate S.S.’s vagina.

        As proof of appellant’s guilt, the State offered S.S.’s testimony that on June 11, 2007

appellant took S.S. to dance practice but first stopped at his house. S.S. took a nap at his house.

When she woke, appellant took off her pants and underwear, took off his pants, put on a condom,

and penetrated her with his penis. We conclude the State introduced evidence that embraces

every essential element of the sexual assault of a child charge and that the evidence introduced is

sufficient to establish appellant’s guilt. We overrule appellant’s first issue as to the sexual

assault charge.

Trial Court’s Jurisdiction

        Relying on the absence of a written transfer order, appellant claims his case was not

properly transferred from the court that had original jurisdiction of the case upon the presentment

of his indictment to that court. Therefore, appellant claims the trial court actually hearing his

case lacked jurisdiction to hear it.

        Appellant has forfeited his complaint about the lack of a written transfer order due to his

failure to file a plea raising the issue with the trial court. The failure to file a written transfer

order is a procedural error, not a jurisdictional one. Lamasurier v. State, 91 S.W.3d 897, 899

                                                 –7–
(Tex. App.—Fort Worth 2002, pet. ref'd). This procedural error does not render the actions of

the later court void, but merely makes them subject to a timely plea identifying the issue. Garcia

v. State, 901 S.W.2d 731, 732-33 (Tex. Crim. App. 1995). As a result, a defendant who does not

file a timely plea forfeits any complaint about the lack of a written transfer order. Mills v. State,

742 S.W.2d 831, 835 (Tex. App.—Dallas 1987, no pet.).

       Appellant’s indictments for aggravated sexual assault of a child and sexual assault of a

child were presented to Criminal District Court No. 1. Appellant later appeared in the 292nd

Judicial District Court for pretrial hearings, he entered a no contest plea to the indictments in that

court, and he was tried, convicted, and sentenced in that court. Appellant never filed a plea

concerning the lack of a transfer order to the 292nd Judicial District Court nor in any other way

challenged the competence of that court. Instead, he submitted to the court’s jurisdiction by

appearing before it and entering a plea. See, e.g., Garcia, 901 S.W.2d at 733. Accordingly,

Appellant’s second issues as to jurisdiction over the aggravated sexual assault of a child and

sexual assault of a child cases are without merit and are overruled.

                                           CONCLUSION

       Having resolved all of appellant's issues against him, we affirm the trial court’s judgment

in the sexual assault of a child case and the deferred adjudication order.



       .

                                                       /David J. Schenck/
                                                       DAVID J. SCHENCK
                                                       JUSTICE
DO NOT PUBLISH
TEX. R. APP. P. 47

140596F.U05



                                                 –8–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICKEY ODELL GERALD II, Appellant                   On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00596-CR        V.                        Trial Court Cause No. F-0772503-V.
                                                    Opinion delivered by Justice Schenck.
THE STATE OF TEXAS, Appellee                        Justices Lang-Miers and Brown
                                                    participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 18th day of November, 2015.




                                             –9–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICKEY ODELL GERALD II, Appellant                   On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00597-CR        V.                        Trial Court Cause No. F-0772502-V.
                                                    Opinion delivered by Justice Schenck.
THE STATE OF TEXAS, Appellee                        Justices Lang-Miers and Brown
                                                    participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 18th day of November, 2015.




                                            –10–